Case: 2:19-cv-00085-NCC Doc. #: 26 Filed: 03/26/21 Page: 1 of 14 PageID #: 456




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                 NORTHERN DIVISION

                                                  )
SIERRA LEONE GOULD,                               )
                                                  )
         Plaintiff,                               )
                                                  )
v.                                                )
                                                  )           Case No. 2:19-CV-00085-NCC
ANDREW M. SAUL,                                   )
Commissioner of Social Security                   )
                                                  )
         Defendant.                               )

                                MEMORANDUM AND ORDER

       This is an action under Title 42 U.S.C. § 405(g) for judicial review of the final decision

of the Commissioner denying the application of Sierra Leone Gould (“Plaintiff”) Supplemental

Security Income (“SSI”) under Title XVI of the Social Security Act, 42 U.S.C. §§ 401, et seq.

Plaintiff has filed a brief in support of the Complaint (Doc. 21), Defendant has filed a brief in

support of the Answer (Doc. 22), and Plaintiff has filed a reply brief (Doc. 23). The parties have

consented to the jurisdiction of the undersigned United States Magistrate Judge pursuant to Title

28 U.S.C. § 636(c) (Doc. 9).

                                 I. PROCEDURAL HISTORY

       Plaintiff filed her application for SSI on March 27, 2017 (Tr. 183-87). Plaintiff’s claim

was initially denied on May 17, 2017, and she filed a Request for Hearing before an

Administrative Law Judge (“ALJ”) (Tr. 114-21). After a hearing, by a decision dated December

31, 2018, the ALJ found the Plaintiff not disabled (Tr. 10-12). On September 17, 2019, the

Appeals Council denied Plaintiff’s request for review (Tr. 1-5). As such, the ALJ’s decision

stands as the final decision of the Commissioner.
Case: 2:19-cv-00085-NCC Doc. #: 26 Filed: 03/26/21 Page: 2 of 14 PageID #: 457




                                  II. DECISION OF THE ALJ

        The ALJ determined that Plaintiff has not engaged in substantial gainful activity since

March 27, 2017, the alleged onset date (Tr. 15). The ALJ found Plaintiff has the severe

impairment of intellectual disability, but that no impairment or combination of impairments meet

or medically equals the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart

P, Appendix 1 (Tr. 15-16). After considering the entire record, the ALJ determined Plaintiff has

the residual functional capacity (“RFC”) to perform a full range of work at all exertional levels

but with the following nonexertional limitations (Tr. 19). Plaintiff is able to understand,

remember, and carry out simple instructions consistent with unskilled work in a job where there

are no strict production quotas and she would not be subject to the demands of fast-paced

production work, i.e. work by the shift and not by the hour (Id.). She can perform only simple

decision-making related to basic work functions, tolerate only minor, infrequent changes within

the workplace, and is limited to work where reading and math are not primary job duties (Id.).

The ALJ found that Plaintiff has no past relevant work but that there are jobs that exist in

significant numbers in the national economy that claimant can perform including kitchen

helper/dishwasher, marker, and cleaner housekeeping (Tr. 24-25). Thus, the ALJ concluded that

Plaintiff has not been under a disability from March 27, 2017, through the date of the decision

(Tr. 25).

                                    III. LEGAL STANDARD

        Under the Social Security Act, the Commissioner has established a five-step process for

determining whether a person is disabled. 20 C.F.R. §§ 416.920, 404.1529. “If a claimant fails

to meet the criteria at any step in the evaluation of disability, the process ends and the claimant is

determined to be not disabled.” Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (quoting


                                                  2
Case: 2:19-cv-00085-NCC Doc. #: 26 Filed: 03/26/21 Page: 3 of 14 PageID #: 458




Eichelberger v. Barnhart, 390 F.3d 584, 590-91 (8th Cir. 2004)). In this sequential analysis, the

claimant first cannot be engaged in “substantial gainful activity” to qualify for disability benefits.

20 C.F.R. §§ 416.920(b), 404.1520(b). Second, the claimant must have a severe impairment. 20

C.F.R. §§ 416.920(c), 404.1520(c). The Social Security Act defines “severe impairment” as

“any impairment or combination of impairments which significantly limits [claimant’s] physical

or mental ability to do basic work activities. . . .” Id. “‘The sequential evaluation process may

be terminated at step two only when the claimant’s impairment or combination of impairments

would have no more than a minimal impact on [his or] her ability to work.’” Page v. Astrue, 484

F.3d 1040, 1043 (8th Cir. 2007) (quoting Caviness v. Massanari, 250 F.3d 603, 605 (8th Cir.

2001), citing Nguyen v. Chater, 75 F.3d 429, 430-31 (8th Cir. 1996)).

       Third, the ALJ must determine whether the claimant has an impairment which meets or

equals one of the impairments listed in the Regulations. 20 C.F.R. §§ 416.920(d), 404.1520(d).

If the claimant has one of, or the medical equivalent of, these impairments, then the claimant is

per se disabled without consideration of the claimant’s age, education, or work history. Id.

       Fourth, the impairment must prevent the claimant from doing past relevant work. 20

C.F.R. §§ 416.920(f), 404.1520(f). The burden rests with the claimant at this fourth step to

establish his or her RFC. Steed v. Astrue, 524 F.3d 872, 874 n.3 (8th Cir. 2008) (“Through step

four of this analysis, the claimant has the burden of showing that she is disabled.”). The ALJ

will review a claimant’s RFC and the physical and mental demands of the work the claimant has

done in the past. 20 C.F.R. § 404.1520(f).

       Fifth, the severe impairment must prevent the claimant from doing any other work. 20

C.F.R. §§ 416.920(g), 404.1520(g). At this fifth step of the sequential analysis, the

Commissioner has the burden of production to show evidence of other jobs in the national



                                                  3
Case: 2:19-cv-00085-NCC Doc. #: 26 Filed: 03/26/21 Page: 4 of 14 PageID #: 459




economy that can be performed by a person with the claimant’s RFC. Steed, 524 F.3d at 874

n.3. If the claimant meets these standards, the ALJ will find the claimant to be disabled. “The

ultimate burden of persuasion to prove disability, however, remains with the claimant.” Young v.

Apfel, 221 F.3d 1065, 1069 n.5 (8th Cir. 2000). See also Harris v. Barnhart, 356 F.3d 926, 931

n.2 (8th Cir. 2004) (citing 68 Fed. Reg. 51153, 51155 (Aug. 26, 2003)); Stormo v. Barnhart, 377

F.3d 801, 806 (8th Cir. 2004) (“The burden of persuasion to prove disability and to demonstrate

RFC remains on the claimant, even when the burden of production shifts to the Commissioner at

step five.”). Even if a court finds that there is a preponderance of the evidence against the ALJ’s

decision, the decision must be affirmed if it is supported by substantial evidence. Clark v.

Heckler, 733 F.2d 65, 68 (8th Cir. 1984). “Substantial evidence is less than a preponderance but

is enough that a reasonable mind would find it adequate to support the Commissioner’s

conclusion.” Krogmeier v. Barnhart, 294 F.3d 1019, 1022 (8th Cir. 2002). See also Cox v.

Astrue, 495 F.3d 614, 617 (8th Cir. 2007).

       It is not the job of the district court to re-weigh the evidence or review the factual record

de novo. Id. Instead, the district court must simply determine whether the quantity and quality

of evidence is enough so that a reasonable mind might find it adequate to support the ALJ’s

conclusion. Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001) (citing McKinney v. Apfel, 228

F.3d 860, 863 (8th Cir. 2000)). Weighing the evidence is a function of the ALJ, who is the fact-

finder. Masterson v. Barnhart, 363 F.3d 731, 736 (8th Cir. 2004). Thus, an administrative

decision which is supported by substantial evidence is not subject to reversal merely because

substantial evidence may also support an opposite conclusion or because the reviewing court

would have decided differently. Krogmeier, 294 F.3d at 1022.




                                                 4
    Case: 2:19-cv-00085-NCC Doc. #: 26 Filed: 03/26/21 Page: 5 of 14 PageID #: 460




                                          IV. DISCUSSION

          In her appeal of the Commissioner’s decision, Plaintiff raises two issues. First, Plaintiff

asserts that the ALJ failed to fully and fairly develop the record (Doc. 21 at 19-23). Second,

Plaintiff asserts that the ALJ’s finding at Step 5 of the evaluation process under the Social

Security Act is not supported by substantial evidence (Id. at 24-34). For the following reasons,

the Court finds that Plaintiff’s arguments are without merit and that the ALJ’s decision is based

on substantial evidence and is consistent with the Regulations and case law.

          Plaintiff argues that the ALJ failed to fully and fairly develop the record (Doc. 21 at 19).

Specifically, Plaintiff asserts that the ALJ improperly relied on the May 16, 2017 opinion of state

agency medical consultant, Dr. Steven Akeson, Psy.D., and should have ordered an additional

consultative evaluation in order to provide an adequate basis for decision making in accordance

with 20 C.F.R. § 416.919p(a)(1)1 (Id. at 22-23). To fully and fairly develop the record, Plaintiff

argues, the ALJ had a duty to get a complete report from consulting psychologist, Dr. Laura

Brenner, Ph.D. (“Dr. Brenner”), to help her determine the nature, severity, and duration of the

impairment, as well as Plaintiff’s RFC (Id. at 23).

          “Well-settled precedent confirms that the ALJ bears a responsibility to develop the record

fairly and fully, independent of the claimant’s burden to press [her] case.” Snead v. Barnhart,

360 F.3d 834, 838 (8th Cir. 2004) (citations omitted). In some cases, this duty requires the ALJ

to obtain additional medical evidence, such as a consultative examination of the claimant, before




1
    In relevant part, 20 C.F.R. § 416.919p(a)(1) states:

          We will review the report of the consultative examination to determine whether the
          specific information requested has been furnished. We will consider . . . [w]hether the
          report provides evidence which serves as an adequate basis for decisionmaking in terms
          of the impairment it assesses.
                                                    5
    Case: 2:19-cv-00085-NCC Doc. #: 26 Filed: 03/26/21 Page: 6 of 14 PageID #: 461




rendering a decision. 20 C.F.R. § 416.945(a)(3) (“before we make a determination that you are

not disabled, we are responsible for developing your complete medical history, including

arranging for a consultative examination(s) if necessary….”). “Failing to develop the record is

reversible error when it does not contain enough evidence to determine the impact of a

claimant’s impairment on [her] ability to work.” Byes v. Astrue, 687 F.3d 913, 916 (8th Cir.

2012). However, “this duty is not never-ending and an ALJ is not required to disprove every

possible impairment.” McCoy v. Astrue, 648 F.3d 605, 612 (8th Cir. 2011). “Ultimately, the

claimant bears the burden of proving disability and providing medical evidence as to the

existence and severity of an impairment.” Kamann v. Colvin, 721 F.3d 945, 950 (8th Cir. 2013).

“Past this point, ‘an ALJ is permitted to issue a decision without obtaining additional medical

evidence so long as other evidence in the record provides a sufficient basis for the ALJ’s

decision.’” Id. (quoting Naber v. Shalala, 22 F.3d 186, 189 (8th Cir. 1994)). “Reversal due to

failure to develop the record is only warranted where such failure is unfair or prejudicial.”

Twyford v. Commissioner, 929 F.3d 512, 517 n.3 (8th Cir. 2019) (citing Shannon v. Chater, 54

F.3d 484, 488 (8th Cir. 1995)).

         As a preliminary matter, the Court finds that the ALJ properly evaluated Plaintiff’s

subjective complaints.2 See Wildman v. Astrue, 596 F.3d 959, 969 (8th Cir. 2010) (“[The

plaintiff] fails to recognize that the ALJ’s determination regarding her RFC was influenced by

his determination that her allegations were not credible.”) (citing Tellez v. Barnhart, 403 F.3d

953, 957 (8th Cir. 2005)). In assessing a claimant’s credibility, the ALJ must consider: (1) the




2
 Social Security Ruling 16-3p eliminated the term “credibility” from the analysis of subjective
complaints. However, the regulations remain unchanged; “Our regulations on evaluating
symptoms are unchanged.” SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017); 20 C.F.R.
§§ 404.1529, 416.929.
                                                  6
Case: 2:19-cv-00085-NCC Doc. #: 26 Filed: 03/26/21 Page: 7 of 14 PageID #: 462




claimant’s daily activities; (2) the duration, intensity, and frequency of pain; (3) the precipitating

and aggravating factors; (4) the dosage, effectiveness, and side effects of medication; (5) any

functional restrictions; (6) the claimant’s work history; and (7) the absence of objective medical

evidence to support the claimant’s complaints. Finch v. Astrue, 547 F.3d 933, 935 (8th Cir.

2008); Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984). “The credibility of a claimant’s

subjective testimony is primarily for the ALJ to decide, not the courts.” Pearsall v. Massanari,

274 F.3d 1211, 1218 (8th Cir. 2001). “If an ALJ explicitly discredits the claimant’s testimony

and gives good reason for doing so, [a court] will normally defer to the ALJ’s credibility

determination.” Gregg v. Barnhart, 354 F.3d 710, 714 (8th Cir. 2003). See also Halverson v.

Astrue, 600 F.3d 922, 932 (8th Cir. 2010); Cox v. Barnhart, 471 F.3d 902, 907 (8th Cir. 2006).

       The ALJ found Plaintiff’s “statements about the intensity, persistence and limiting effects

of [her] symptoms are not entirely consistent with the medical evidence and other evidence in the

record” (Tr. 20). The ALJ determined that “the objective findings of the case, in combination

with [Plaintiff’s] own reported activities of daily living, fail to support the existence of

limitations greater than those in the residual functional capacity” (Id.). The record indicates that

while Plaintiff was able to graduate high school, she has a history of learning-related difficulties

evidenced by her repetition of the first grade, her low standardized test scores, and her

involvement in special education (Tr. 39, 255, 262-65). Indeed, intelligence testing from 2011

placed Plaintiff in the extremely low range of cognitive ability, and she was diagnosed with mild

mental retardation (Tr. 287-88). Patrick Finder, a psychological consultative examiner,

confirmed this diagnosis in his July 24, 2013 report (Tr. 295-96). Dr. Brenner similarly

diagnosed Plaintiff with mild intellectual disability using new diagnostic terminology in her 2017

consultative psychological evaluation of Plaintiff (Tr. 303). However, as the ALJ noted, the



                                                   7
Case: 2:19-cv-00085-NCC Doc. #: 26 Filed: 03/26/21 Page: 8 of 14 PageID #: 463




three mental status examinations showed no significant psychological or cognitive abnormalities

that would be entirely work preclusive (Tr. 20). For example, at the May 2017 consultative

examination with consulting psychologist Dr. Brenner, Plaintiff presented as alert, fully oriented,

polite, cooperative, and responsive to social interaction with good eye contact (Tr. 301). The

ALJ properly observed that in each of the consultative examinations, Plaintiff’s own reports

consistently suggested that she was functioning relatively well (Tr. 21). While Plaintiff alleged

difficulties in understanding and following instructions and an inability to work in stressful

situations, she did not indicate any problems in concentration, completing tasks, or memory, and

only reported difficulties in following instructions if fractions were involved (Tr. 215, 220).

Plaintiff further indicated difficulties with finances in connection with adding and subtracting but

reported the ability to pay bills and use money orders (Tr. 218).

       The ALJ also properly considered Plaintiff’s self-reported limitations from elsewhere in

the record. As Plaintiff correctly notes, when addressing mental health impairments, the ALJ’s

decision “must take into account evidence indicating that the claimant’s true functional ability

may be substantially less than the claimant asserts or wishes.” Hutsell v. Massanari, 259 F.3d

707, 711 (8th Cir. 2001) (citing Parsons v. Heckler, 739 F.3d 1334, 1341 (8th Cir. 1984)).

Plaintiff also asserts that the Eighth Circuit Court of Appeals has noted the need to consider the

frequency and independence of Plaintiff’s activities, and her ability to sustain them over a period

of time. Thomas v. Sullivan, 876 F.2d 666, 669 (8th Cir. 1989). While this may be true, the

evaluation of Plaintiff’s subjective reports is within the purview of the ALJ as the trier of fact

and observer of witnesses at the hearing. See Igo v. Colvin, 839 F.3d 724, 731 (8th Cir. 2016).

As such, the ALJ’s findings concerning the subjective reports is entitled to deference by the




                                                  8
Case: 2:19-cv-00085-NCC Doc. #: 26 Filed: 03/26/21 Page: 9 of 14 PageID #: 464




Court. See, e.g., Hensley v. Colvin, 829 F.3d 926, 934 (8th Cir. 2016); Julin v. Colvin, 826 F.3d

1082, 1086 (8th Cir. 2016).

       Upon review of the record, the Court finds there was not any evidence to suggest any

current or significant difficulties in social functioning, interactions, adapting, or managing one-

self (Tr. 21). For example, Plaintiff reported driving, shopping, caring for her children, and

attending to the household chores such as cleaning, ironing, mowing, and laundry (Tr. 216-18).

Plaintiff reported having friends that she kept in touch with daily, and seeing her parents daily

and in-laws a few times per week (Tr. 41, 302). Further, Plaintiff reported that she was able to

concentrate adequately in the kitchen and could follow written recipes with her reading skills

being generally intact, and was able to cook things such as tacos, pork steak, and pork chops (Tr.

40, 302). Additionally, Plaintiff was responsible for the care of her three children, and cared for

her four-year-old daughter on her own throughout the day while her husband was at work (Tr.

43). As the ALJ properly noted, these activities provide support that the claimant retains the

ability to perform work with the limitations as noted in the RFC (Tr. 21). Considered in full,

Plaintiff’s reported activities and the evidence above affect her credibility concerning the

limiting effects of her symptoms. See Vance v. Berryhill, 860 F.3d 1114, 1121 (8th Cir. 2017)

(“[t]he inconsistency between [the claimant’s] subjective complaints and evidence regarding her

activities of daily living also raised legitimate concerns about her credibility.”).

       In addition to properly evaluating Plaintiff’s subjective complaints, the ALJ also

thoroughly and properly reviewed the medical opinion evidence of record. First, the ALJ

properly evaluated the opinion of Dr. Steven Akeson, Psy.D. (“Dr. Akeson”), a state agency

medical consultant (Tr. 21-22). In his May 16, 2017 opinion, Dr. Akeson indicated that Plaintiff

had moderate limitations in understanding, remembering, or applying information (Tr. 109). He



                                                  9
Case: 2:19-cv-00085-NCC Doc. #: 26 Filed: 03/26/21 Page: 10 of 14 PageID #: 465




also noted moderate limitations in concentrating, persisting, or maintaining pace and mild

limitations in interacting, adapting, and managing oneself (Id.). Dr. Akeson further opined that

Plaintiff was able to understand, remember, and carryout simple instructions, maintain adequate

attendance, sustain an ordinary routine without special supervision, interact adequately with

peers and supervisors, and adapt to most usual changes common to competitive work (Tr. 110).

The ALJ was “persuaded” by the assessment, as “the opinion appear[ed] consistent with the

overall evidence” (Tr. 22). The limitations, or lack thereof, put forth by Dr. Akeson are

consistent with Plaintiff’s daily activities of driving, shopping, caring for her children, and

attending to the household chores such as cleaning, ironing, mowing, and laundry (Tr. 216-18).

An ALJ may properly consider the consistency of the opinion with evidence from other medical

sources and nonmedical sources in the claim to determine the persuasiveness of the medical

opinion. 20 C.F.R. § 404.1520c(c)(2).

       Second, the ALJ properly reviewed the May 2017 opinion of consulting psychologist Dr.

Brenner, Ph.D., who diagnosed Plaintiff with mild intellectual disability and opined that

individuals functioning at this level of intellect can learn simple work tasks with some repetition

and instruction (Tr. 303). Dr. Brenner indicated that detailed or complex tasks were likely to be

beyond Plaintiff’s abilities, she would need assistance with making work decisions and adapting

to changes, and her work pace was likely to be much slower than that of others (Id.). Dr.

Brenner opined that Plaintiff may be more successful in a noncompetitive work setting and that

her interpersonal skills were generally intact, but she would benefit from monitoring to ensure

others did not take advantage of her (Id.).

       While the ALJ was “persuaded by most of” Dr. Brenner’s assessment of Plaintiff, she

was “not persuaded by Dr. Brenner’s [opinion] indicating [Plaintiff] would likely need assistance



                                                 10
Case: 2:19-cv-00085-NCC Doc. #: 26 Filed: 03/26/21 Page: 11 of 14 PageID #: 466




with decisions and adapting to changes or [Plaintiff] having a much slower pace than others” (Tr.

22). The ALJ determined that the evidence overall, including Dr. Brenner’s examination and

Plaintiff’s daily activities, supported Plaintiff’s ability to make simple decisions and to adjust to

minor infrequent changes in the work setting (Id.). The ALJ stated that Dr. Brenner’s assessment

that Plaintiff would be slower than others was “somewhat speculative from jobs that [Plaintiff]

had in 2005 and 2013 for a few months” and noted that it was unclear why Plaintiff ended her

employment, but she was not fired and reported no reprimands (Tr. 22, 293). In fact, as the ALJ

noted, per Vivian Gould’s testimony Plaintiff quit the job, was not the slowest, and produced

good quality work (Tr. 47, 63). Plaintiff assessed herself as a slower worker, but asserted that

she did well once she learned a job (Tr. 301). Additionally, Plaintiff admitted to caring for her

youngest child daily, an undertaking that lends credence to her ability to make simple decisions

and adapt to minor infrequent changes in responsibilities (Tr. 42-43). Plaintiff asserts that the

ALJ improperly used Plaintiff’s activities of daily living as a basis for determining that she was

not as limited as Dr. Brenner suggested (Doc. 21 at 28). However, an ALJ may discount a

medical opinion in light of the inconsistency of that opinion with a plaintiff’s activities of daily

living. See, e.g., Thomas v. Berryhill, 881 F.3d 672, 676 (8th Cir. 2018) (“Thomas’s self-

reported activities of daily living provided additional reasons for the ALJ to discredit Dr. Hollis’s

pessimistic views of her abilities.”); Chismarich v. Berryhill, 888 F.3d 978, 979 (8th Cir. 2018);

Bryant v. Colvin, 861 F.3d 779, 783 (8th Cir. 2017). As previously noted, an ALJ may also

properly consider the consistency of the opinion with evidence from other medical sources and

nonmedical sources in the claim to determine the persuasiveness of the medical opinion. 20

C.F.R. § 404.1520c(c)(2).




                                                  11
Case: 2:19-cv-00085-NCC Doc. #: 26 Filed: 03/26/21 Page: 12 of 14 PageID #: 467




       To the extent Plaintiff asserts that the ALJ’s decision in not supported by substantial

evidence because the ALJ failed to properly consider the opinion of Dr. Brenner that Plaintiff

would need assistance making work decisions and that her work pace would likely be slower

than that of others and did not include that limitation in her hypothetical before the vocational

expert, the ALJ is not required to include every limitation identified in a medical opinion in her

RFC determination and she is only required to include those limitations she finds credible in her

hypothetical to the vocational expert. Martise v. Astrue, 641 F.3d 909, 927 (8th Cir. 2011) (“The

ALJ’s hypothetical question to the vocational expert needs to include only those impairments

that the ALJ finds are substantially supported by the record as a whole.”) As noted by Plaintiff,

placing Dr. Brenner’s opinions in vocational terms may be difficult without further specific

limitations (Doc. 21 at 20). However, Plaintiff ignores that the record already contained three

consultative examinations for the ALJ to use in her determination of Plaintiff’s RFC, and

wrongly assumes that the ALJ must base the RFC on a specific medical opinion. “‘Even though

the RFC assessment draws from medical sources for support, it is ultimately an administrative

determination reserved to the Commissioner.’” Winn v. Comm’r, Soc. Sec. Admin., 894 F.3d 982,

987 (8th Cir. 2018) (quoting Cox, 495 F.3d at 619-20).

       The ALJ fulfilled her responsibility to fully and fairly develop the record through

evaluation of Plaintiff’s school records, activities of daily living, the medical opinions of record,

and the hearing testimony. Upon a complete review of this record, the ALJ found Plaintiff to be

limited to simple unskilled work with no fast-paced production quotas or work, simple decision-

making, minor changes in the work setting, and no work involving reading or math as primary

job functions (Tr. 21). These restrictions on work were supported by substantial evidence and

adequately accounted for Plaintiff’s intellectual disability and alleged limitations in



                                                 12
Case: 2:19-cv-00085-NCC Doc. #: 26 Filed: 03/26/21 Page: 13 of 14 PageID #: 468




understanding, following instructions, adding and subtracting, and handling changes in routine or

stress.

          Finally, Plaintiff asserts that the hypothetical question to the vocational expert did not

encompass all relevant impairments, and therefore, the response of the vocational expert does not

represent substantial evidence (Doc. 21 at 24-34). Specifically, Plaintiff argues that the failure to

include the limitations assessed by consulting psychologist Dr. Brenner, meant the restrictions

contained in the RFC did not capture the consequences of Plaintiff’s deficiencies, the

hypothetical question posed is consequently flawed and the vocational expert’s response does not

represent substantial evidence (Id.). However, as previously addressed, the Court finds the

ALJ’s RFC determination to be consistent with the relevant evidence of record. Accordingly, as

the ALJ appropriately included the restrictions as indicated in her RFC determination in the

hypothetical question to the vocational expert, the Court finds that the hypothetical which the

ALJ submitted to the vocational expert was proper, the ALJ properly relied on the vocational

expert’s testimony that there were jobs existing in significant numbers which Plaintiff could

perform, and Plaintiff’s arguments to the contrary are without merit. Turner v. Colvin, 621 F.

App'x 865, 868 (8th Cir. 2015) (“A hypothetical to the VE ‘is sufficient if it sets forth the

impairments which are accepted as true by the ALJ.’”) (quoting Clay v. Barnhart, 417 F.3d 922,

931 (8th Cir. 2005)). Because there were jobs which Plaintiff could perform, the Court

additionally finds that the ALJ’s determination that Plaintiff was not disabled is based on

substantial evidence and is consistent with the regulations and case law.

                                          V. CONCLUSION

          For the reasons set forth above, the Court finds that substantial evidence on the record as

a whole supports the Commissioner’s decision that Plaintiff is not disabled.



                                                   13
Case: 2:19-cv-00085-NCC Doc. #: 26 Filed: 03/26/21 Page: 14 of 14 PageID #: 469




       Accordingly,

       IT IS HEREBY ORDERED that the decision of the Commissioner is AFFIRMED, and

Plaintiff’s Complaint is DISMISSED, with prejudice.

       A separate judgment shall be entered incorporating this Memorandum and Order.

      Dated this 26th day of March, 2021.
                                                  /s/ Noelle C. Collins
                                                 NOELLE C. COLLINS
                                                 UNITED STATES MAGISTRATE JUDGE




                                            14
